Citation Nr: 0323372	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  02-11176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hepatitis C.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Wills, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1969 to 
November 1970.  The evidence of record indicates service in 
Vietnam.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (the RO) which denied the veteran's claims 
of entitlement to service connection for hepatitis C. 


REMAND 

The veteran is seeking entitlement to service connection for 
hepatitis C, which he contends is due to his military 
service, specifically due to exposure to open combat wounds 
of other soldiers in Vietnam.

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  In 
accordance with this duty, and for the reasons and bases set 
forth below, the Board finds that additional development is 
necessary before the veteran's claim can be properly 
adjudicated. 

As noted above, the veteran in essence contends that 
Hepatitis C was incurred in combat in service, specifically 
through exposure to the wounds of injured service members.  
Service personnel records reflect that the veteran served in 
the Republic of Vietnam as an infantryman.  His DD Form 214, 
however, reveals no medals indicative of participation in 
combat. 

The Board finds that a remand of this case is warranted in 
order to provide inquiry as to the veteran's contention that 
he served in combat.  The agency of original jurisdiction 
should request the veteran's military personnel records and 
also request that the veteran provide more specific 
information as to the unit(s) and dates in which he claims to 
have participated in combat.  
 
Accordingly, this case is remanded to the Veterans Benefits 
Administration (VBA) for the following actions: 

1.    VBA should contact the veteran and 
request that he furnish a description of 
his alleged combat service, to include 
approximate dates, units and casualties 
involved.  The veteran should also 
provide the names and addresses of all 
health care personnel who have treated 
him since he left military service.
 
2.  VBA should contact the service 
department and obtain the veteran's 
service personnel records, which should 
be associated with the veteran's claims 
folder.

3.  Following the receipt of the 
veteran's service personnel records, VBA 
must review the records with the file to 
determine whether the veteran served in 
combat.  If and only if VBA determines 
that the veteran has served in combat, 
VBA should obtain all available medical 
treatment records and arrange for the 
veteran's claims file to be reviewed by 
a physician.  In light of the entire 
medical history, including a post 
service history of substance abuse, the 
reviewing physician should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's 
hepatitis C may related to in-service 
disease or injury, including the alleged 
exposure to open wounds in combat.  The 
claims folder and a copy of this remand 
must be provided to the examiner for 
review prior to the examination.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, VBA 
should re-adjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




